Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No. 333-137514 on Form S-8 of SBT Bancorp, Inc. of our report dated February 16, 2010 with respect to the consolidated financial statements of SBT Bancorp, Inc. whichis incorporated by reference in Form 10-K of SBT Bancorp, Inc. for the year ended December 31, 2009. /s/ SHATSWELL, MacLEOD & COMPANY, P.C. SHATSWELL, MacLEOD & COMPANY, P.C. West Peabody, Massachusetts March 22, 2010 83 PINE STREET ● WEST PEABODY, MASSACHUSETTS 01960-3635 ● TELEPHONE (978) 535-0206 ● FACSIMILE (978) 535-9908 smc@shatswell.com www.shatswell.com
